Petition for Writ of Mandamus Denied and Memorandum Opinion filed October 11,
2011.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-11-00873-CV
                                   ____________

                         IN RE ALLEN L. ADKINS, Relator


                             ORIGINAL PROCEEDING
                               WRIT OF MANDAMUS
                              County Court at Law No. 3
                               Galveston County, Texas
                          Trial Court Cause No. CV-0064944



                     MEMORANDUM                       OPINION

      On October 10, 2011, relator Allen L. Adkins filed a petition for writ of mandamus
in this court. See Tex. Gov’t Code § 22.221; see also Tex. R. App. P. 52. In his petition,
relator seeks to have this court compel the respondent, the Honorable Christopher Dupuy,
presiding judge of County Court at Law No. 3 of Galveston County, to vacate or rescind his
order signed September 26, 2011, imposing $500 in sanctions. Relator also filed a motion
for emergency relief. See Tex. R. App. P. 52.10(a).

      Mandamus is an extraordinary remedy that will issue only if (1) the trial court
clearly abused its discretion and (2) the party requesting mandamus relief has no adequate
remedy by appeal. In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004).
We determine the adequacy of an appellate remedy by balancing the benefits of mandamus
review against its detriments. Id. at 136.

       The Supreme Court of Texas has held that the imposition of monetary sanctions is
generally not subject to review by mandamus. Braden v. Downey, 811 S.W.2d 922, 929
(Tex. 1991) (holding that if the imposition of sanctions threatens a party’s continuation of
the litigation, appeal affords an adequate remedy only if payment of the sanctions is
deferred until a final judgment is rendered and the party has the opportunity to supersede
the judgment and perfect an appeal). Here, the sanctions were imposed with the final
dismissal judgment and may be appealed. See In re Kristina S., No. 14-10-00966-CV,
2010 WL 4203122, *1 (Tex. App.—Houston [14th Dist.] Oct, 28, 2010, orig. proceeding)
(mem. op.) (denying mandamus relief from sanctions order because relator could suspend
payment of sanctions pending appeal).

       Relator has an adequate remedy by appeal and suspension of enforcement of the
trial court’s judgment pending appeal. See Tex. R. App. P. 24.1. Accordingly, we deny
relator’s motion for emergency relief and petition for writ of mandamus.


                                             PER CURIAM



Panel consists of Chief Justice Hedges and Justices Anderson and Christopher.




                                              2